DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-29 and 33 is/are pending.  Claim(s) 3 and 23 is/are withdrawn.  Claim(s) 1-2, 4-22, 24-29, and 33 is/are canceled.

Status of the Claims
Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 10/27/2021, with respect to the claim objections have been fully considered and are persuasive.  The objection of claims 9, 19, and 28 has/have been withdrawn due to the Applicant’s amendments.
Applicant’s arguments, filed 10/27/2021, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of 16-17 and 27-28 has/have been withdrawn due to the Applicant’s amendments. 

Applicant’s arguments with respect to claims 1-29 and 33 have been considered but are moot in view of the new grounds of rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.
The re-used prior art herein is to Khairkhahan and Simon, whose features were not argued by Applicant.  

Information Disclosure Statement
The information disclosure statement filed 10/27/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL citation #1 was not provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing 
All non-lined through citations were considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim(s) 1-2, 4-9, 11, 13-15, 19, 21-22, 24-27, 29, and 33 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kirson (US 2008/0077235 A1) in view of Grimm, et al (Grimm) (US 2020/0188108 A1).
Regarding Claim 1, Kirson teaches a mitral valve repair device (e.g. abstract) comprising: 
an atrial fixation member (e.g. Figure 10, top element having #32) configured to engage tissue within a left atrium proximate to a native mitral valve annulus (e.g. [0038], ring #66 is placed at the annulus; in Figure 1 the fixation member is superior to #66 and therefore placed in the left (mitral valve’s) atrium; Figure 11), the atrial fixation member comprising a superior edge portion (e.g. Figure 10, top edge portion of element having #32) configured to be positioned within the atrium spaced apart from the native mitral annulus (discussed supra and e.g. Figure 11), an inferior edge portion (e.g. Figure 10, bottom edge portion of element having #32) configured to be positioned proximate to the native mitral annulus (discussed supra and e.g. Figure 11), wherein the atrial fixation member is configured to expand from a delivery state to a deployed state (e.g. [0038], minimally invasive approach is expansion from a compressed-delivery to an expanded-deployed state).

Kirson discloses the invention substantially as claimed but fails to teach a spring mechanism coupled to the inferior edge portion, wherein- the spring mechanism has an extended state with a first length corresponding to a dimension of the atrial fixation member in the deployed state and a relaxed state with a second length shorter than the first length, the spring mechanism being in the extended state when the atrial fixation member is in the deployed state, and when implanted, the spring mechanism is configured to contract the inferior edge portion of the atrial fixation member such that the native mitral annulus anchored to the atrial fixation member reduces in a cross- sectional dimension.
Grimm teaches an annular heart valve device for resizing the valve annulus (e.g. Figures 6D-E, [0070]).
Grimm and Kirson are concerned with the same field of endeavor as the claimed invention, namely heart valve repair devices having annular rings placed at an annulus. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirson such that the ring portion is also a spring mechanism in order to resize an oversized annulus (e.g. Grimm, [0070], move radially inward). 

The combination of Kirson and Grimm teaches: 
a spring mechanism coupled to the inferior edge portion (e.g. Kirson, Figure 10, ring #66 has the spring mechanism of Grimm [0070), wherein the spring mechanism has an extended state with a first length corresponding to a dimension of the atrial fixation member in the deployed state (e.g. Grimm, [0070], delivered configuration) and a relaxed state with a second length shorter than the first length (e.g. Grimm, [0070], the spring mechanism moves radially inward once , the spring mechanism being in the extended state when the atrial fixation member is in the deployed state (discussed supra, delivered configuration), and when implanted, the spring mechanism is configured to contract the inferior edge portion of the atrial fixation member such that the native mitral annulus anchored to the atrial fixation member reduces in a cross- sectional dimension (discussed supra, the movement radially inward reduces the diameter dimension of the cross-section that is a plane through the body of the ring).

Regarding Claim 2, the spring mechanism encircles a perimeter of the inferior edge portion of the fixation member (e.g. Kirson, Figure 10, when joined but not extended, during implantation).
Regarding Claim 4, the spring mechanism comprises: a first spring portion retained in a first pre-stretched state having a first spring force (e.g. Grimm, Figures 6D-E, #26A); and a second spring portion retained in a second pre-stretched state having a second spring force (e.g. Figures 6D-6E, #26B) different than the first spring force (as broadly claimed, there is no claimed state for each spring, therefore, the force of #26A in its most expanded state is greater than the force of #26B when it is in a state between the most expanded state and the relaxed state).
Regarding Claim 5, there is a biocompatible material on at least a portion of the spring mechanism (e.g. Kirson, [0032], coating), wherein the biocompatible material is configured to dissolve over time to provide delayed contraction of the spring mechanism (as broadly claimed, no specific degradation time is required, the material will dissolve given enough time and when the material is gone, the spring mechanism is able to be further contracted).
Regarding Claim 6, the atrial fixation member comprises a mesh frame that defines a central lumen configured to allow blood to pass therethrough (e.g. Kirson, Figure 10).
Regarding Claim 7, there is a covering extending over at least a portion of the mesh frame (e.g. Kirson, Figure 10, the leaflets cover the frame).
Regarding Claim 8, there are a plurality of cleats projecting outwardly from the mesh frame (e.g. Kirson, [0032]), wherein the cleats are configured to enhance tissue fixation (e.g. Kirson, [0032]).
Regarding Claim 9, there are a plurality of anchoring elements along the inferior edge portion of the atrial fixation member (e.g. Kirson, [0032]), wherein the anchoring elements are configured to engage tissue proximate to the native mitral valve annulus after the fixation member has been positioned against an atrial wall (e.g. Kirson, [0032]).

Regarding Claim 9, alternatively, there are a plurality of anchoring elements along the inferior edge portion of the atrial fixation member (e.g. Kirson, Figure 10, hooks on top, as shown, element), wherein the anchoring elements are configured to engage tissue proximate to the native mitral valve annulus after the fixation member has been positioned against an atrial wall (the hooks are fully capable of piercing tissue for fixation).
Regarding Claim 11, the atrial fixation member comprises a plurality of eyelets along the inferior edge portion (e.g. Kirson, Figure 10, hooks on bottom, as shown, 

Regarding Claim 13, the atrial fixation member comprises a mesh frame having an oval shape (e.g. Kirson, Figure 10) with a major axis configured to be oriented between an anterior wall of the left atrium and a posterior wall of the left atrium (e.g. Kirson, Figure 10).
Regarding Claim 14, there are delivery attachment features positioned along the superior edge portion of the atrial fixation member (e.g. Kirson, Figure 10, the cell openings at the superior edge) and configured to facilitate connection to a delivery device (these openings are fully capable of being grasped or having a drawstring/delivery wire threaded through them to facilitate delivery).
Regarding Claim 15, the atrial fixation member defines a central lumen configured to allow blood to pass therethrough (discussed supra for claim 6); and the mitral valve repair device further comprises a plurality of arms extending across at least a portion of the central lumen to limit prolapse of native valve leaflets (e.g. Kirson, Figure 10, leaflets; they limit prolapse because they replace the native leaflets).
Regarding Claim 17, at least one of the plurality of arms extends completely across the central lumen (e.g. Kirson, Figure 10, showing the location of the leaflets in the frame, shows that each free edge extends completely across, from one point on the frame to another, opposing, point on the frame, between commissure attachments; there is no claim requirement that the arm(s) extend the length of a diameter), and wherein contraction of the spring mechanism causes the at least one of the plurality of arms to bend away from the atrial fixation member in a direction away from the superior edge portion (as the leaflets are flexible they are able to be moved in the direction claimed).
Regarding Claim 18, the atrial fixation member defines a central lumen configured to allow blood to pass therethrough (discussed supra for claim 6); the mitral valve repair device further comprises at least one arm extending completely across the central lumen (discussed supra for claim 17) to limit prolapse of valve leaflets (discussed supra for claim 15); and the arm has a weakened region (where the leaflet is attached to the commissure structures is considered weakened) configured to break apart when a predetermined force is imparted onto the weakened region (this region is fully capable of being broken apart given sufficient force, e.g. by ripping).
Regarding Claim 19, there is a suture ring extending around a circumference of the atrial fixation member (e.g. Grimm, Figures 6D-E, ring the spring mechanism is part of) and configured to be tightened to decrease a cross-sectional area of the atrial fixation member (e.g. Grimm, [0070], when the diameter decreases the entire ring’s diameter decreases).

Regarding Claim 21, the combination of Kirson and Grimm teaches the limitations of claim 21, where (1) the fixation member here is the atrial fixation member of claim 1, (2) the proximal edge portion here is the superior edge member of claim 1, (3) the distal edge portion here is the inferior edge member of claim 1, and (4) the extended state here is the pre-stretched state of claim 1.
Regarding Claim 22, the limitations of claim 22 are discussed supra for claim 2.
Claim 24, the limitations of claim 24 are discussed supra for claim 4.
Regarding Claim 25, the limitations of claim 25 are discussed supra for claim 5. 
Regarding Claim 26, the limitations of claim 26 are discussed supra for claims 7-8.
Regarding Claim 27, the limitations of claim 27 are discussed supra for claim 9 (alternative). 
Regarding Claim 28, the plurality of anchoring elements comprises three anchoring members (e.g. Kirson, Figure 10) configured to align with trigones and a P2 region of the native valve annulus (the device is fully capable of being placed such that it is aligned as claimed).
Regarding Claim 29, the limitations of claim 29 are discussed supra for claim 15.
Regarding Claim 33, the limitations of claim 33 are discussed supra for claims 1 and 21. 



Claim(s) 10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kirson (US 2008/0077235 A1) in view of Grimm, et al (Grimm) (US 2020/0188108 A1) as discussed supra and further in view of Khairkhahan, et al (Khairkhahan) (US 2012/0197388 A1).
Regarding Claim 10, the combination of Kirson and Grimm discloses the invention substantially as claimed but fails to teach the atrial fixation member comprises 
Khairkhahan teaches coupling via a helical anchor and an eyelet (e.g. Figures 3I2, 3I14).
Khairkhahan and the combination of Kirson and Grimm are concerned with the same field of endeavor as the claimed invention, namely coupling mechanisms for heart valves. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kirson and Grimm such that the atrial fixation member comprises a plurality of eyelets along the inferior edge portion; and the anchoring elements are helical coil anchors configured to extend through the eyelets as taught by Khairkhahan as it is a simple substitution of one known element for another to obtain predictable results (MPEP 2143).  


Claim(s) 12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kirson (US 2008/0077235 A1) in view of Grimm, et al (Grimm) (US 2020/0188108 A1) as discussed supra and further in view of Simon, et al (Simon) (US 2017/0296706 A1).
Regarding Claim 12, the combination of Kirson and Grimm discloses the invention substantially as claimed but fails to teach the atrial fixation member comprises a nitride-based nanomatrix coating to facilitate tissue ingrowth.
Simon teaches a heart valve support of nanoporous nitride (e.g. [0035], [0120]). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Kirson and Grimm such that the atrial fixation member comprises a nitride-based nanomatrix coating to facilitate tissue ingrowth as taught by Simon as it is a simple substitution of one known element for another to obtain predictable results (MPEP 2143). 
The combination of Kirson, Grimm, and Simon teaches the coating facilitates tissue ingrowth as it is a nanoporous structure, which inherently supports tissue ingrowth when present with tissue at an implantation site. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.